Citation Nr: 1421397	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  06-26 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Board remanded the claim for additional evidentiary development, and it has now been returned for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the Veteran's claim for entitlement to a permanent and total disability rating for pension purposes.  

When the Board remanded the claim in 2010, it was primarily to clarify the Veteran's employment status from April 2006 to the present.  While it was clear that he no longer worked, it was not clear as to whether he was unemployed or retired and/or whether he was able to work or totally and permanently disabled by his non-service-connected disabilities.  

Records obtained after the remand include private treatment records dated in February 2011 showing that the Veteran had a heart attack, and that he had been diagnosed with coronary artery disease (CAD).  It is noted that service connection was denied for this condition in a June 2012 rating decision.  

Virtual records include treatment records through 2013 which have been considered as evidenced in a December 2013 supplemental statement of the case (SSOC) wherein it was noted that the Veteran's nonservice-connected combined disability rating was 40 percent based on 10 percent ratings for cervical spondylosis, low back pain, CAD/status post myocardial infarction, hypertension, and bilateral peripheral neuropathy.  Noncompensable ratings were in effect for allergic rhinitis and pulmonary coin lesion.  

38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2013) provides for improved (nonservice-connected) pension benefits to certain veterans who are permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  There are threshold service and income requirements that the RO found the Veteran had met when it addressed the issue on the merits.  See 38 U.S.C.A. § 1521(a),(j) (West 2002 & Supp. 2013); 38 C.F.R. § 3.3(a)(3) (2013) (requiring service of 90 days or more during a period of war and net worth and annual income below a certain amount).  

The implementing regulation, 38 C.F.R. § 4.17 (2013), provides that all veterans basically eligible (i.e., those who meet the service and income requirements) who are unable to secure and follow a substantially gainful occupation by reason of disabilities likely to be permanent are to be rated as permanently and totally disabled.  

For purposes of pension, the percentage requirements of 38 C.F.R. § 4.16(a) (2013) must be met.  Those requirements are that if there is only one disability, this disability must be rated 60 percent or more, and if there are two or more disabilities, there must be at least one rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  Moreover, 38 C.F.R. § 4.17(b) provides that claims of all veterans who fail to meet the percentage standards, but who meet the basic entitlement criteria and are unemployable, will be referred by the rating board to the Veterans Service Center Manager or the Pension Management Center Manager, pursuant to 38 C.F.R. § 3.321(b)(2) (2013).  

That regulation similarly provides that where the evidence establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule but is found to be unemployable by reason of his or her disabilities, age, occupational background and other related factors, the Veterans Service Center Manager or the Pension Management Center Manager are authorized to approve on an extra-schedular basis a permanent and total disability rating for pension purposes.  
38 C.F.R. § 3.321(b)(2) (2013).  

As related above, the RO's initial analysis as reported in the December 2013 SSOC, it that the Veteran does not meet the percentage requirements for consideration of a total disability rating for pension based on unemployability.  He does not have a single disability ratable at 60 percent or more or with two or more disabilities, at least one disability ratable at 40 percent or more and a combined rating of 70 percent or more.  

Significantly, however, it is noted that since the Board's 2010 remand, numerous non-service-connected disabilities have been reported in the treatment records.  These include cervical spondylosis, low back pain, CAD/status post myocardial infarction, hypertension, and bilateral peripheral neuropathy which have been assigned disability ratings as summarized earlier (resulting in a combined 40 percent rating).  However, a thorough VA examination as to these conditions is not of record.  Moreover, the degree to which these conditions affect the Veteran's employability has not been directly addressed by a VA examiner.  This raises the issue of whether, under 38 C.F.R. § 4.17(b) (2013), the Veteran, while failing to meet the percentage standards, meets the basic entitlement criteria and is unemployable, therefore warranting referral of the case to the Veterans Service Center Manager or the Pension Management Center Manager under 38 C.F.R. § 3.321(b)(2) (2013).  The Board cannot make this determination in the first instance.  Barringer v. Peake, 22 Vet. App. 242 (2008) (although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) (2013) in the first instance, but must first remand the claim for referral to VA's Director of Compensation and Pension if such consideration is warranted).  The claim must therefore be remanded for such a referral.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule that Veteran for appropriate examination(s) to assess all disabilities.  All indicated tests should be accomplished and all findings reported in detail. The claims file and Virtual VA records should be made available to any examiner(s).  

2.  Thereafter, all disabilities should be rerated.  If the Veteran meets the schedular criteria, a determination on the instant issue should be made.  If he does not, the action set forth in paragraph 3, below, should be undertaken.  

3.  Refer the claim for nonservice-connected pension on an extra-schedular basis to the Veterans Service Center Manager or the Pension Management Center Manager under 38 C.F.R. § 4.17(b) and 38 C.F.R. § 3.321(b)(2) (2013).  

4.  After the above development has been completed, readjudicate the claim for nonservice-connected pension on a schedular or an extra-schedular basis, consistent with the evidence and pension income requirements.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and afford them the opportunity to respond.  Thereafter, return the case to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

